Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  157940 & (166)(176)(178)                                                                                David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157940
                                                                    COA: 329229
                                                                    Ingham CC: 14-001380-FH
  JOHN CORYELL KELSEY, II,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion to file third supplemental authority is
  GRANTED. The December 19, 2018 motion for miscellaneous relief is DENIED. The
  February 1, 2019 motion for miscellaneous relief is DENIED with respect to the
  defendant’s request to strike the prosecution’s brief filed in this Court, but is GRANTED
  with respect to his request to add issues. The application for leave to appeal the April 17,
  2018 judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1),
  in lieu of granting leave to appeal, we REVERSE Section XI of the judgment of the
  Court of Appeals, and we REMAND this case to the Ingham Circuit Court to conduct a
  restitution hearing. The defendant raised a timely objection to the amount of restitution
  requested by the prosecution and made a timely request for a restitution hearing to
  resolve that dispute. See MCL 780.767(4). In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 20, 2019
         t0313
                                                                               Clerk